DETAILED ACTION
This correspondence is in response to the preliminary amendment communications received April 13,2020.  Claims 2-21 are pending.  Claim 1 has been cancelled.  Claims 2-21 have been newly (as of the filing date) added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is acknowledged that the claims and in particular claims 1 and 10 both set forth the second portion of the source / drain regions which are narrower than the first portion of the source / drain region, where the narrowed second portion of the source / drain regions occur under the gate sidewall spacers 306 in Figs. 1A-C, 3 and 4.  Therefore the embodiment of Figs. 1A-C, 3 and 4 has been elected by original presentation of the claims.  Further, the embodiment of Figs. 2A-C, has not been elected by the original presentation of the claims.  For purposes of examination, the embodiment encapsulated by the presentation of Figs. 1A-C, 3 and 4, is under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a FinFet type device, does not reasonably provide enablement for the breadth of the claim language of “a semiconductor channel” (claims 2 and 10) which could include in this breadth of scope to include a planar type field effect transistor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  It is unclear how the device orientation as claimed would be arranged for a planar type field effect transistor, where the transistor is formed within a bulk semiconductor substrate.

Claims 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single gate electrode which is disposed over the top surface and both side surfaces of the semiconductor fin (see Applicant’s Figs. 1A and 1B), does not reasonably provide enablement for the breadth of the preliminary amendment which has a breadth which implies that there are two independent gate electrodes by claiming a “first gate electrode portion” and a “second gate electrode portion” (this language is not present in the application’s initial filing of the claim set on April 4, 2020).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  It is unclear how the gate disclosed, which by Examiner’s understanding of the specification and drawings, is only disclosed as a single gate structure, which cannot independently operate two distinct gate electrodes per single FinFET device.

Claims 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure lacks written description in the specification 

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  
A. Breadth of the claims;
The recitation of “first gate electrode portion” and a “second gate electrode portion” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  The breadth of the claims implies and is broad enough to encompass a two gate electrode arrangement for each of the FinFet devices.
The recitation of “a semiconductor channel” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  The breadth of the claims implies and is broad enough to encompass a planar type field effect transistor.
B. The nature of the invention;
Adjusting the source and drain region widths (for Fin type semiconductor device, e.g. FinFET) under the gate stack sidewall spacers to have a width that is intermediate to the outer source and drain region’s widest width and the channel regions narrowest width, for the purposes of improving device performance characteristics.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art.  The Applicant only discloses a single gate electrode device which covers the top surface and both side surfaces of the fin channel region.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    556
    898
    media_image1.png
    Greyscale

Regarding claim 2, the Applicant discloses in Fig. 4 (annotated by Examiner above), an integrated circuit structure, comprising:

a semiconductor channel (central portion of fin 412) having a first side opposite a second side (two sides shown);



a second gate electrode (right side portion of 420) portion proximate the second side of the semiconductor channel (right side of channel portion of 412), the second gate electrode portion in alignment with the first gate electrode portion (both sides of 420 on either side of 412), wherein the semiconductor channel (channel portion of 412) has a first width between the first gate electrode portion and the second gate electrode portion (most narrowed width of channel portion of 412);

a source or drain region (418) adjacent to the semiconductor channel (418 adjacent to channel portion 412);

a first sidewall spacer portion (406) proximate a first portion of the source or drain region and proximate the first gate electrode portion (upper 406 proximate 408 and 420);

a second sidewall spacer portion (upper 406 proximate lower 408 and 420) proximate the first portion of the source or drain region (406 proximate 406) and proximate the second gate electrode portion (proximate both 420), the second sidewall spacer portion in alignment with the first sidewall spacer portion (both upper 406 and lower 406 are aligned with each other), 

wherein the first portion of the source or drain region has a second width between the first sidewall spacer portion and the second sidewall portion (source / drain region 408 is thinner .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 9 of U.S. Patent No. (US 8,941,214), previously US Application 13/995,634.  Although the claims at issue are not identical, they are not patentably distinct from each other because the parent application contains each of the instant application’s claimed limitations.

Claims 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 9 of U.S. Patent No. (US 8,941,214), previously US Application 13/995,634 in view of Lai et al. (US 2011/0079829 – herein after referred to as Lai).



 It is noted here, that the repetition of the claim language in the following rejections will be included only when it is not readily apparent how the claims share similar limitations or when obviousness type rejection is required.  When claim numbers are only stated, it should be readily apparent to the reader, which limitations are shared by the instant application and the parent application.

Claim limitation(s) of the instant Application
Claim limitation(s) of the ‘214 patent
Claim 2, An integrated circuit structure, comprising:

A.) a semiconductor channel having a first side opposite a second side;

B.) a first gate electrode portion proximate the first side of the semiconductor channel;

B.) a second gate electrode portion proximate the second side of the semiconductor channel, the second gate electrode portion in alignment with the first gate electrode portion, 

C.) wherein the semiconductor channel has a first width between the first gate electrode portion and the second gate electrode portion;

D.) a source or drain region adjacent to the semiconductor channel;

E.) a first sidewall spacer portion proximate a first portion of the source or drain region and proximate the first gate electrode portion;

F.) a second sidewall spacer portion proximate the first portion of the source or drain region and proximate the second gate electrode portion, the second sidewall spacer 

G.) wherein the first portion of the source or drain region has a second width between the first sidewall spacer portion and the second sidewall portion, the second width greater than the first width, 

H.) wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion, and 

I.) wherein the second portion of the source or drain region has a third width along a direction of the second width and the first width, the third width greater than the second width.


1.  A semiconductor device, comprising: 

A.) a semiconductor body disposed above a substrate;  

B.) a gate electrode stack disposed over a portion of the semiconductor body to define a channel region in the semiconductor body under the gate electrode stack and

B.) of the instant application and B.) of the patent, share the same disclosed support of a gate electrode as can be seen in Fig. 1A, 1B, 3 and 4.  The claim limitations B.) are interpreted to represent the same gate as disclosed.]

D.) source and drain regions in the semiconductor body on either side of the gate electrode stack; and 

E-F.) sidewall spacers disposed adjacent to the gate electrode stack and over only a portion of the source and drain regions, 

G.) wherein the portion of the source and drain regions under the sidewall spacers has a height and a width greater than a C.) 

Claim 2.  The semiconductor device of claim 1, 
H.) wherein a portion of the source and drain regions not under the sidewall spacers has I.) a height and a width greater than the height and the width of the portion of the source and drain regions under the sidewall spacers. 



a second gate dielectric portion between the semiconductor channel and the second gate electrode portion.



wherein the first gate dielectric portion and the second gate dielectric portion comprise hafnium oxide. 
Although the claims of the patent do not cover this limitation, the concept of using hafnium oxide as a gate dielectric is a well known feature in the art.  Lai discloses this in ¶ 0022.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, gate dielectric comprises hafnium oxide, in the invention or system of the ‘214 patent as taught by Lai, for the purpose of using high-k dielectric materials which can aid in the 

5. (New) The integrated circuit structure of claim 2, wherein the first gate electrode portion and the second gate electrode portion comprise an aluminide.
It is noted that the term, “aluminides” are understood to mean metal alloys which include aluminum.  Although the claim set of the patent does not disclose this limitation, the use of an aluminide as a gate conductor material is well known in the art.  Colombo (US 7,015,534) discloses this concept on line 66, column 3, through line 2, column 4.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 
the gate electrode comprises aluminide,
in the invention or system of the ‘214 patent as taught by Colombo, for the purpose of using high electron mobility materials which can improve device performance speeds.
Claim 6,


wherein the first gate electrode portion and the second gate electrode portion comprise a metal nitride,
in the invention or system of the ‘214 patent as taught by Colombo, for the purpose of using high electron mobility materials which can improve device performance speeds.

7. (New) The integrated circuit structure of claim 2, wherein the second width is 6-40% greater than the first width.
Claim 9.
Claim 8,
8. (New) The integrated circuit structure of claim 2, wherein the second 


9. (New) The integrated circuit structure of claim 9, wherein the first portion of the source or drain region comprises silicon and germanium.
Lai discloses this concept in ¶ 0031, where source and drains 121 and 123 are formed of SiGe and portion under 107a can be SiGe, ¶ 0027.
Claim 10,
10. (New) I.) A computing device, comprising: 

II.) a board; and

III.) a component coupled to the board, the component including an integrated circuit structure, comprising:

A.) a semiconductor channel having a first side opposite a second side;

B.) a first gate electrode portion proximate the first side of the semiconductor channel;

B.) a second gate electrode portion proximate the second side of the semiconductor channel, the second gate electrode portion in alignment with the first gate electrode portion, 

C. wherein the semiconductor channel has a first width between the first gate electrode portion and the second gate electrode portion;

D.) a source or drain region adjacent to the semiconductor channel;

E.) a first sidewall spacer portion proximate a first portion of the source or drain region and proximate the first gate electrode portion;

F.) a second sidewall spacer portion proximate the first portion of the source or drain region and proximate the second gate  G.) wherein the first portion of the source or drain region has a second width between the first sidewall spacer portion and the second sidewall portion, the second width greater than the first width, 

H.) wherein a second portion of the source or drain region is outside of the first sidewall spacer portion and the second sidewall spacer portion, and wherein the second portion of the source or drain region has a third width along a direction of the second width and the first width, the third width greater than the second width.

 	1.  A semiconductor device, comprising: 

A.) a semiconductor body disposed above a substrate;  

B.) a gate electrode stack disposed over a portion of the A.) semiconductor body to define a channel region in the semiconductor body under the gate electrode stack and D.) source and drain regions in the semiconductor body on either side of the gate electrode stack; and 

B.) of the instant application and B.) of the patent, share the same disclosed support of a gate electrode as can be seen in Fig. 1A, 1B, 3 and 4.  The claim limitations B.) are interpreted to represent the same gate as disclosed.]

E.) & F.) sidewall spacers disposed adjacent to the gate electrode stack and over only a portion of the source and drain regions, 

G.) wherein the portion of the source and drain regions under the sidewall spacers has a height and a width greater than a height and a width of the channel region of the semiconductor body.

H.) wherein a portion of the source and drain regions not under the sidewall spacers has a height and a width greater than the height and the width of the portion of the source and drain regions under the sidewall spacers. 
 
Items I.), II.) and III.) are not disclosed in the claims of the ‘214 patent.  

Lai discloses in ¶ 0048, wherein a FinFet device is physically and electrically coupled with a II.) board to form an III.) electronic assembly, where the electronic assembly can be part of a I.) computer.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 

11.    (New) The computing device of claim 10, further comprising:

a memory coupled to the board.
The ‘214 patent does not disclose in the claims wherein the devices are used in a memory capacity.  Lai discloses in ¶ 0041 wherein the FinFET devices are used in a memory capacity, wherein the FinFET devices are located on the board, ¶ 0048.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,
a memory coupled to the board,
in the invention or system of the ‘214 patent as taught by Lai, for the purpose of including memory devices which can add functionality to the overall electronic device package.

12.    (New) The computing device of claim 10, further comprising:

a communication chip coupled to the board.


The ‘214 patent does not disclose this limitation in the claims.
Lai discloses the electronic system including integrated circuits with communications functionality, ¶ 0048 and 0049.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,
a communication chip coupled to the board,
in the invention or system of the ‘214 patent as taught by Lai, for the purpose of including communication devices which can add functionality to the overall electronic device package.
Claim 13,
13.    (New) The computing device of claim 10, wherein the component is a packaged integrated circuit die.


The ‘214 patent does not recite the limitation claimed in claim13.
Lai discloses in paragraph 0005 wherein the FinFet device are arranged in an integrated circuit on a semiconductor substrate, ¶ 0013.

wherein the component is a packaged integrated circuit die,
in the invention or system of the ‘214 patent as taught by Lai, for the purpose of including communication devices which can add functionality to the overall electronic device package.

14. (New) The computing device of claim 10, wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box.


The ‘214 patent does not recite the limitation claimed in claim14.
Lai discloses this in paragraphs 0048-0049.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

in the invention or system of the ‘214 patent as taught by Lai, for the purpose of including communication devices which can add functionality to the overall electronic device package.

15. (New) The computing device of claim 10, wherein the integrated circuit structure further comprises:

a first gate dielectric portion between the semiconductor channel and the first gate electrode portion; and

a second gate dielectric portion between the semiconductor channel and the second gate electrode portion.


To reiterate, it is again noted that the disclosure of both the patent and the instant application both only disclose the same gate electrode arrangement, which is one gate electrode over above and on sides of the fin channel.  So the claim language of B.) of the instant application and B.) of the patent, share the same disclosed support of a gate electrode as can be seen in Fig. 1A, 1B, 3 and 4.  The claim limitations B.) are interpreted to represent the same gate as disclosed.

Although the claims of the patent do not cover this limitation, the concept of using 

16.    (New) The computing device of claim 15, wherein the first gate dielectric portion and the second gate dielectric portion comprise hafnium oxide.

To reiterate, it is again noted that the disclosure of both the patent and the instant application both only disclose the same gate electrode arrangement, which is one gate electrode over above and on sides of the fin channel.  So the claim language of B.) of the instant application and B.) of the patent, share the same disclosed support of a gate electrode as can be seen in Fig. 1A, 1B, 3 and 4.  The B.) are interpreted to represent the same gate as disclosed.

Although the claims of the patent do not cover this limitation, the concept of using hafnium oxide as a gate dielectric is a well known feature in the art.  Lai discloses this in ¶ 0022.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, gate dielectric comprises hafnium oxide, in the invention or system of the ‘214 patent as taught by Lai, for the purpose of using high-k dielectric materials which can aid in the improvement of the performance of the transistor device.


17.    (New) The computing device of claim 10, wherein the first gate electrode 



the gate electrode comprises aluminide,
in the invention or system of the ‘214 patent as taught by Colombo, for the purpose of using high electron mobility materials which can improve device performance speeds.

18.    (New) The computing device of claim 10, wherein the first gate electrode portion and the second gate electrode portion comprise a metal nitride.


Although the claim set of the patent does not disclose this limitation, the use of a metal nitride as a gate conductor material is well known in the art.  Colombo (US 7,015,534) discloses this concept on column 3, line 5 through 10.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-
wherein the first gate electrode portion and the second gate electrode portion comprise a metal nitride,
in the invention or system of the ‘214 patent as taught by Colombo, for the purpose of using high electron mobility materials which can improve device performance speeds.

19.    (New) The computing device of claim 10, wherein the second width is 6-40% greater than the first width.

Claim 9.
Claim 20,

20.    (New) The computing device of claim 10, wherein the second portion of the source or drain region comprises silicon and germanium.

Lai discloses this concept in ¶ 0031, where source and drains 121 and 123 are formed of SiGe and portion under 107a can be SiGe, ¶ 0027.


21. (New) The computing device of claim 10, wherein the first portion of the source or drain region comprises silicon and germanium.
Lai discloses this concept in ¶ 0031, where source and drains 121 and 123 are formed of SiGe and portion under 107a can be SiGe, ¶ 0027.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893